DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/26/2021 these drawing are acceptable by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 21-31 are allowance according to the Applicant file the Terminal Disclaimer and
regarding claims 21, 26 and 31, the closest prior art of record Choi et al. (US 2021/0195199 A1) teach a method for decoding a video signal by an apparatus, comprising:
deriving an intra prediction mode of a current block;
configuring reference samples based on blocks neighboring to the current block;
performing an intra prediction for the current block based on the reference samples and the intra prediction mode to obtain prediction samples of the current block;
filtering the prediction samples of the current block.
However, Choi alone or in combination are fail to teach or fairly suggest
obtaining reconstructed samples for the current block based on the prediction samples and residual samples of the current block,
wherein the filtering the prediction samples comprises:
filtering the prediction samples based on the intra prediction mode and further based on only a width among the width and a height of the current block, when the intra prediction mode is one between mode 2 and mode 10 in an intra prediction method in which mode 0 to mode 66 are defined; and
filtering the prediction samples based on the intra prediction mode and further based on only the height among the width and the height of the current block, when the intra prediction mode is one between mode 59 and mode 66 in the intra prediction method.

Claims 22-25 and 27-30 are allowance as being dependent directly or indirectly to the independent claims 21 and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641